Citation Nr: 1616751	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the character of the appellant's discharge from service should be a bar to VA benefits.


REPRESENTATION

Appellant represented by:	The National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his Mother


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The appellant served on active duty from December 2007 to April 2012.  His discharge was characterized as under other than honorable conditions (UOTHC).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 administrative decision of the Lincoln, Nebraska Department of Veteran Affairs (VA) Regional Office (RO).  

The appellant testified at a Board Central Office hearing in March 2015 before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the claims file.  

Here, the appellant completed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, as recently as June 2013, in favor of the National Association of County Veterans Service Officers.  There is no indication that the appellant has revoked the power of attorney granted to the National Association of County Veterans Service Officers at any time during the period on appeal.  Although a member of the American Legion represented that appellant at the Central Office hearing, there is also no indication that the appellant had ever designated The American Legion as his representative.  In light of the favorable decision below, the Board will proceed to with the decision and recognizes the National Association of County Veterans Service Officers as the appellant's representative.  


FINDINGS OF FACT

1.  The appellant's period of service from December 2007 to April 2012 was terminated by an UOTHC discharge. 

2.  In February 2012, the appellant pled guilty in a summary court-martial proceeding to wrongfully receiving military property (a scalable plate carrier and a modular tactical vest) while in Afghanistan between January 2009 and December 2009; conspiring (with his then wife) in February 2011 to sell military property without proper authority; and in February 2011, without proper authority sold military property.  

3.  For these offenses, the appellant incurred a sentence that consisted of a reduction in rank from E-4 to E-2, forfeiture of pay in the amount of $1114, and limitation of his freedom of movement to his place of duty, billets, mess, and house of worship for a period of 30 days, which sentence was carried out.   

4.  The appellant's conduct while in active did not amount to an offense of moral turpitude or willful and persistent misconduct and there was no other regulatory or statutory bar to benefits, or dishonorable service.


CONCLUSION OF LAW

The character of the appellant's discharge was not a bar to the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 2014); 38 C.F.R. § 3.12 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Board considered the regulations pertaining to VA's statutory duty to assist the appellant with the development of facts pertinent to the Appellant's claim.  Given the favorable action taken herein, the Board finds that no further assistance in developing the facts pertinent to the appellant's claim is required at this time.

II.  Legal Criteria 

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service. 
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6. 

The term "Veteran" means "a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable." 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 3 8 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: (1) statutory bars and (2) regulatory bars.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c), (d). 

A statutory bar precludes the payment of VA benefits when a former service member was discharged or released under one of the following conditions: 

(1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; 

(2) By reason of the sentence of a general court-martial; 

(3) Resignation by an officer for the good of the service; 

(4) As a deserter; 

(5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and 

(6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c). 

If there is no statutory bar, VA must then determine whether there is a regulatory bar to benefits.  Regulatory bars are discharges or releases due to one of the following offenses, which are considered to have been issued under dishonorable conditions. 

(1) acceptance of undesirable discharge in lieu of trial by general court- martial; 

(2) mutiny or spying; 

(3) offense involving moral turpitude (this includes, generally, conviction of a felony); 

(4) willful and persistent misconduct; and 

(5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious. Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

If a statutory or regulatory bar exists, VA benefits may still be granted if it is established at the time of the offense leading to the discharge that the Veteran was insane.  38 U.S.C.A. § 5303(b).  The burden is on the Appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  Insanity has not been raised as a defense by the Appellant.  Accordingly, the Board finds this exception inapplicable. 

If no statutory or regulatory bar exists, VA will find that the individual qualifies as a veteran because he was discharged under conditions other than dishonorable.

III.  Analysis

The instant appeal arises from the appellant's attempt to obtain VA compensation benefits for low back, neck bilateral knee, bilateral shoulder, bilateral hip and bilateral ankle disabilities as well as for hearing loss, and depression in July 2011 and November 2012.  As reported above, after reviewing the appellant's claim, the RO made a determination that his service did not entitle him to VA compensation benefits.  The appellant was notified of this action and he subsequently appealed to the Board for review.

On review of the appellant's service personnel records, they reveal he was issued a DD Form 214, Certificate of Release or Discharge from Active Duty, in August 2011, reflecting that he served on active duty from December 2007 to September 2011 and was given an honorable discharge.  The narrative reason for separation was reported as "REDUCTION IN FORCE".

A few days prior to the effective date of that discharge, correspondence from the Commanding Officer, Marine Air Control Group 28, dated in September 2011, showed that the appellant was placed on legal hold and was not be separated from service. 

In February 2012 correspondence, the Commanding Officer, Marine Tactical Air Command Squadron 28 noted that the appellant was convicted at a summary court-martial and that he was past his current end of service (EAS) of December 16, 2011.  The appellant was advised that as soon as separation proceedings were complete any remaining restriction time would be vacated and he would be discharged.  

A copy of a Naval Criminal Investigative Service (NCIS) report showed that the appellant sold property of the U.S. government to include an MTV (modular' tactical vest) and plate carrier for $450.00 to an undercover agent.  Evidence identified within this report were e-mails and text messages between the agent and appellant as well as video evidence of the actual exchange and sale of the U.S. government property.   The report also stated that the appellant reported that he illegally obtained the gear during his deployment to Afghanistan and sold it on LejueneYardSales.com.  

A Memorandum of pretrial agreement and DD Form 2329, Record of Trial by Summary Court-Martial, dated in February 2012 reflects that the appellant pled guilty to violation of the UCMJ, Articles 81, 108, and 134.  More specifically, on or around February 8, 2011, the appellant conspired with M.J.L. (his wife at the time) to commit an offense under the UCMJ, to wit: the sale of military property of some value without the proper authority and then did sell the property; on or about February 8, 2011, the appellant sold military property of some value to a Special Agent of NCIS without the proper authority; and on or about January 1, 2009 or about November 17, 2009, the appellant wrongfully received a scalable plate carrier and a modular tactical vest, a value of more than $500.00, the property of the USMC, which the appellant knew had been stolen.  The appellant was sentenced to a reduction in rank to Private First Class/E-2 (he was a Corporal, E-4), forfeiture of $1114.00 pay per month for one month and restriction to limits of place of duty, billeting, mess, worship and the most direct route to and from for a period of 30 days.  

In a February 2012 notification for disposition of UCMJ allegation, the appellant indicated that he would like to be considered for a disposition that would include pleading guilty to the allegation at summary court-martial.

A NAVMC Form 118 (13), Record of Conviction by Court-Martial (1070), dated in February 2012, showed that the appellant was tried by a summary court-martial and listed the following charges: 1) violation of UCMJ Article 81 - conspire to commit offense on or about February 8, 2011 at or near Swansboro, NC; 2) violation of USMJ Article 108 - without proper authority to sell military property of the US on or about February 8, 2011; and 3) violation of UCMJ Article 134 - wrongfully received property of the US Marine Corps knowing that has been stolen to bring discredit upon the armed forces or was to the prejudice of good order and discipline on or about January 1, 2009 to September 17, 2011 at Camp Leatherneck, Afghanistan.

In a Memorandum dated February 9, 2012 from United States Marine Corps in reference to results of a trial, the appellant pled and was found guilty of UCMJ Articles 81, 108, and 134 listed above.  A DD Form 2329 dated February 16, 2012 also confirmed these findings.

A Notification of separation proceedings dated in March 2012 notified the appellant that he was being recommended for discharge by reason of Commission of a Serious Offense, specifically for violating Article 81 (Conspiracy), 108 (Military Property of the United States-sale, loss, damage, destruction, or wrongful disposition), and 134 (General Article).  It was recommended that he receive an Other Than Honorable characterization of service.  

In March 2012 communication from the appellant to the Commanding Officer, Marine Tactical Air Command Squadron 28, the appellant acknowledged his rights to be exercised or waived during separation proceedings.

A DD Form 215 was associated with the appellant's service personnel records reflecting a correction to his DD Form 214.  In the subsequent DD Form 214, Certificate of Release or Discharge from Active Duty, dated in April 2012, the appellant's period of active duty was extended from December 17, 2007 to April 19, 2012.  His character of service was UOTH and a narrative reason of separation was reported as, "MISCONDUCT (COMISSION OF A SERIOUS OFFENSE)".

On VA Form, 21-4138, Statement in Support of Claim, dated in March 2013, and during his March 2015 Board hearing, the appellant explained that he received an extra piece of gear, a flak jacket, in Afghanistan for himself and believed that he was allowed to use it however he wanted to and that he had no intent to sell it at the time.  He claimed that the flak jacket ended up sitting around his apartment for almost two years.  He stated that during the process of exiting service, he returned all of his gear with proper documentation and was issued a DD 214 with an honorable discharge.  He alleged that while he was on leave and waiting to be discharged from service, his ex-wife initiated and set up a sale for the flak jacket on a website.  In February 2011, he escorted her and sold the jacket to a NCIS agent.  He indicated that while he was undergoing the legal proceedings, he was being harassed and that the only reason he signed the discharge papers was to "get out and stop being harassed".

In an additional written statement by the appellant, he stated that it was not his intention to do anything unlawful and that he had no idea the gear was considered stolen.  He alleged that although the jacket was given to him in Afghanistan, he was under the impression that he was able to keep it for his own personal use.  He claimed that he did not know it was illegal to sell.

What appears to have occurred here, is this.  Owing to lax inventory control procedures while deployed to Afghanistan in 2009, the appellant acquired some military equipment.  He held on to this equipment after his redeployment until his enlistment was drawing to an end.  At that time, in an effort to dispose of it, it was placed for sale on an internet yard sale site.  This fact was noticed by the Navy Criminal Investigative Service, who rather than simply ask the appellant to return the equipment, set up a sting operation where the equipment was "sold" back to the Marine Corps.  The appellant then pled guilty to the summary court-martial charges arising from this transaction, and served the sentence imposed.  Immediately thereafter, he was discharged from the service.  

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of six conditions, including by sentence of a general court-martial.  38 C.F.R. § 3.12(c).  The Board notes the appellant pled guilty as part of a February 2011 summary court-martial; he was not sentenced by a general court-martial.  The statutory bars are not implicated in this particular case. Id.  

With regard to the regulatory bars, a discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions if it is determined that it was issued because of an offense of moral turpitude, which is generally considered conviction for a felony.  The facts here do not reflect the appellant engaged in acts approximating a gross violation of standards of moral conduct, or vileness as to constitute an offense of moral turpitude.  Likewise, it is noted that the matter was resolved in the context of a summary court-martial which is the lowest form of court-martial, and normally used for minor offenses.  None of the documents describing the charges characterize any offense as a "felony." 

Additionally, it is noted that prior to the appellant's above described offense, his service personnel file includes a letter of appreciation by his Commanding Officer, Marine Tactical Air Command Squadron 28.  The Commanding Officer stated that on behalf of Marine Tactical Air Command Squadron 28, he offered his sincere gratitude and appreciation for the appellant's time and effort given while volunteering at a local High School in support of the 10th Anniversary Crystal Coast Band Classic (CCBC) from 29-31 October 2010.  The Commanding Officer stated that the appellant's dedication to his community and the principles he embodied: self-sacrifice, patriotism, and community spirit, are what inspire future generations to serve our country.  The Commanding Officer specifically stated that the appellant's outstanding performance throughout this evolution reflected great, credit upon him and his command and was in keeping with the highest traditions of the United States Marine Corps.   

Furthermore, during the legal proceedings, in February 2012 correspondence, the Sergeant Major, Marine tactical Air Command Squadron 28 interviewed the appellant and noted that the appellant stated that he was very disappointed with himself for being convicted and letting his leadership down.  The Sergeant Major also added that the appellant was a solid contributor to the heavy workload within the Motor transport section.  

In a February 2012 statement from the appellant's immediate supervisor, C.E.C. reported, among other things, that the appellant was assigned a Motor Transport dispatcher for the S-4 section.  He performed average work and could be depended upon to discharge regular duties thoroughly and competently.  His supervisor added that the appellant's strength was perseverance as reflected by his continued support to the MTACS-18 S-4 mission even after being recalled for a legal issue.  

In February 2012 statement from a different immediate supervisor, K.E.F. reported that while the appellant was assigned a Motor Transport dispatcher for the S-4, he had been consistent at work, knew his job, and had a positive outlook on life.  

Overall, the record reflects that the appellant's service was otherwise honest, faithful and meritorious.  During the proceedings the appellant was forthright with information and expressed disappointment with himself.  This does not reflect the presence of willful or persistent misconduct.  

The appellant also did not accept the undesirable discharge to escape a trial by a general court-martial.  His legal proceedings involved a summary court-martial.  None of the other conditions listed in 38 C.F.R. § 3.12(d) apply.  

Based on this evidence, the Board concludes that the appellant's actions that led to his UOTHC characterization of service do not amount to a statutory or regulatory bar to VA benefits.  Therefore, the Board finds the character of his discharge is not dishonorable for VA purposes, and does not serve as a bar to his possible receipt of VA benefits based on that period of service.


ORDER

The character of the appellant's discharge from service is not a bar to VA benefits, and his appeal is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


